DETAILED ACTION
	This Office action is responsive to communication received 01/22/2021 – application papers received, including Power of Attorney; 03/12/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
Applicant’s attention is directed to the application filing receipt, mailed 02/04/2021, for a complete listing of the domestic priority data, as claimed by the applicant.  The data presented on the filing receipt appears to match the continuing data in the PTO database and appearing on the BIB data sheet.   The continuation data associated with this instant application will not be repeated here, for brevity.
Drawings
The drawings were received on 01/22/2021.  These drawings are acceptable.
Information Disclosure Statement
The IDS received 03/12/2021 contains a citation for each of two references, the significance of which with respect to the claimed invention cannot be determined.   For instance, Citation No. 89, under U.S. Patents, identified as USPN 9399352, with a Patentee named Mizutani et al and an Issue Date of 2016-07-26, is directed to “Liquid Container”.  For example, Citation No. 7, under U.S. Patent Application Publications, identified as Publication Number 2006/0015049, with a Patentee named Suarez et al and an Issue Date of 2006-01-19, is directed to “Hip Brace and Abduction Joint Therefor”.  Applicant’s cooperation in explaining the significance of these two references would be appreciated.  As the information on the IDS is consistent with PTO records, these two references have been “considered” only to the extent that the USPN or U.S. Publication have been identified with the correct Patentee and Issue Date. 
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,926,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-9 and 12-14 are found in the claims of the ‘142 patent, including “golf club head comprising: a body portion having a toe portion, a heel portion, a top portion, a bottom portion, a rear portion, a neutral axis, and a front portion having a face portion; a cavity wall portion extending from the top portion to the bottom portion”… “wherein the first interior cavity portion is at least partially filled with a polymer material, the polymer material coupled to the face portion and the cavity wall portion”…”a first set of mass portions”…”a second set of mass portions”…”the first interior cavity portion at least partially extends over at least one mass portion of the plurality of mass portions”… “the first interior cavity portion comprising an enlarged cavity portion below a neutral axis”…”wherein the first interior cavity portion is associated with a first volume, the second interior cavity portion is associated with a second volume, and the first volume is less than or equal to 50% of the second volume”… “wherein the cavity wall portion is less than or equal to 1.0 inch (25.4 millimeters) rearward from the face portion”.  Any differences between the instant claims 1-9 and 12-14 and the claims of the ‘142 patent are deemed to be minor phrasing differences.  For example, the instant claims require “wherein the plurality of mass portions comprises a first set of mass portions including the at least one mass portion, a second set of mass portions, and a third set of mass portions, wherein the first set of mass portions is closer to the front portion than to the rear portion, wherein the second set of mass portions is closer to the toe portion than to the heel portion, and the third set of mass portions is closer to the heel portion than to the toe portion”.   The claims of the ‘142 patent include these features in a slightly different manner by reciting “a plurality of mass portions coupled to the bottom portion, the plurality of mass portions located closer to the front portion than the rear portion, wherein the first interior cavity portion at least partially extends over at least one of the plurality of mass portions”…”further comprising a first set of mass portions and a second set of mass portions, the first set of mass portions coupled to the bottom portion and located closer to the toe portion than the heel portion, the second set of mass portions coupled to the bottom portion and located closer to the heel portion than the toe portion”.  Moreover, the instant claims recite “an upper portion” as well as “a lower portion” and “wherein the lower portion of the first interior cavity portion at least partially extends over at least one mass portion of the plurality of mass portions, and wherein the upper portion of the first interior cavity portion is located between the at least one mass portion and the face portion”.  Instead, the claims of the ’142 patent include these features using slightly different language such as “the first interior cavity portion having a maximum first width above the neutral axis and a maximum second width below the neutral axis” and “wherein the first interior cavity portion at least partially extends over at least one of the plurality of mass portions” as well as “a first interior cavity portion between the cavity wall portion and the face portion; and a second interior cavity portion between the cavity wall portion and the rear portion”…”the first interior cavity portion comprising an enlarged cavity portion below a neutral axis of the body portion, the enlarged cavity portion having a maximum width greater than a maximum width of the first interior cavity portion above the neutral axis”.  
Claims 10-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,926,142 in view of Redman (USPN 5,518,243).  
As to claims 10-11, the claims of the ‘142 patent differ from the instant claims in that the claims of the ‘142 patent lack the now-claimed features of “wherein each mass portion of the first set of mass portions is made from a material having a greater density than a density of a material of the body portion” and “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the second set of mass portions is made from a material having a greater density than a density of a material of the body portion”.  Redman shows it to be old in the art to fabricate a shell portion of a wood-type club head from lightweight metal such as titanium or aluminum (i.e., col. 3, lines 45-48) and to construct mass portions or weights (15) from a material having a greater density than the density of the material that makes up the main body or shell portion.  Here, the weights (15) in Redman are made of heavy materials such as brass, lead, tungsten or steel (i.e., col. 4, lines 64-66).  In addition, Redman teaches that the size and materials used for the weights (15) may be varied to adjust the weight of the club head so as to provide optimal swing characteristics (i.e., col. 5, lines 1-14).  In view of the patent to Redman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘142 patent by constructing the claimed mass portions from a material having a higher density than the material of the body portion with there being a reasonable expectation of success that having higher density materials for the mass portions would have enabled the skilled artisan to place added mass lower on the sole so as to lower the center of gravity of the club head and enhance the overall performance of the golf club head. 
As to claims 15-20, the claimed invention of the ‘142 patent lacks “a shaft of a golf club having a first end and a second opposite end attached to a grip portion”, wherein the golf club head is attached to the first end of the shaft.  Here, Redman shows it to be old in the art to provide golf club head with a shaft (7) and grip (6) so that the club head may be swung in the usual manner to strike a golf ball.  In view of the patent to Redman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘142 patent by including a shaft having a grip portion at one end and configured to be attached to a golf club head at a second end thereof, the motivation being to present a complete golf club assembly that is ready to be used to strike a golf ball. 
As for the remaining limitations in claims 15-20, note that all of the remaining limitations of instant claims 15-20 are found in the claims of the ‘142 patent, including “the golf club head including a body portion having a toe portion, a heel portion, a top portion, a bottom portion, a rear portion, a neutral axis, and a front portion having a face portion; a cavity wall portion extending from the top portion to the bottom portion”… “wherein the first interior cavity portion is at least partially filled with a polymer material, the polymer material coupled to the face portion and the cavity wall portion”…”a first set of mass portions”…”a second set of mass portions”…”a second interior cavity portion of the body portion between the cavity wall portion and the rear portion”…”wherein the first interior cavity portion is associated with a first volume, the second interior cavity portion is associated with a second volume, and the first volume is less than or equal to 50% of the second volume”… “wherein the cavity wall portion is located less than or equal to 1.0 inch (25.4 millimeters) rearward from the face portion”.  Any differences between the instant claims 15-20 and the claims of the ‘142 patent are deemed to be minor phrasing differences.  For example, the instant claims require “wherein the plurality of mass portions comprises a first set of mass portions including the at least one mass portion, a second set of mass portions, and a third set of mass portions, wherein the first set of mass portions is closer to the front portion than to the rear portion, wherein the second set of mass portions is closer to the toe portion than to the heel portion, and the third set of mass portions is closer to the heel portion than to the toe portion”.   The claims of the ‘142 patent include these features in a slightly different manner by reciting “a plurality of mass portions coupled to the bottom portion, the plurality of mass portions located closer to the front portion than the rear portion, wherein the first interior cavity portion at least partially extends over at least one of the plurality of mass portions”…”further comprising a first set of mass portions and a second set of mass portions, the first set of mass portions coupled to the bottom portion and located closer to the toe portion than the heel portion, the second set of mass portions coupled to the bottom portion and located closer to the heel portion than the toe portion”.  Moreover, the instant claims recite “an upper portion” as well as “a lower portion” and “wherein the lower portion of the first interior cavity portion at least partially extends over at least one mass portion of the plurality of mass portions, and wherein the upper portion of the first interior cavity portion is located between the at least one mass portion and the face portion”.  Instead, the claims of the ’142 patent include these features using slightly different language such as “the first interior cavity portion having a maximum first width above the neutral axis and a maximum second width below the neutral axis” and “wherein the first interior cavity portion at least partially extends over at least one of the plurality of mass portions” as well as “a first interior cavity portion between the cavity wall portion and the face portion; and a second interior cavity portion between the cavity wall portion and the rear portion”…”the first interior cavity portion comprising an enlarged cavity portion below a neutral axis of the body portion, the enlarged cavity portion having a maximum width greater than a maximum width of the first interior cavity portion above the neutral axis”.  
/
/
/
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,583,336.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-9 and 12-14 are found in the claims of the ‘336 patent, including “golf club head comprising: a body portion having a toe portion, a heel portion, a top portion, a bottom portion, a rear portion”…”a neutral axis”…”a front portion, a face portion”… “wherein the first interior cavity portion is at least partially filled with a polymer material, the polymer material coupled to the face portion”…”a first set of mass portions”…”a second set of mass portions”…”the first interior cavity portion at least partially extends over…the plurality of mass portions”… “the first interior cavity portion comprising an enlarged cavity portion below a neutral axis”…”wherein the first interior cavity portion is associated with a first volume, the second interior cavity portion is associated with a second volume, and the first volume is less than or equal to 50% of the second volume”… “wherein the cavity wall portion is less than or equal to 1.0 inch (25.4 millimeters) rearward from the face portion”.  Any differences between the instant claims 1-9 and 12-14 and the claims of the ‘336 patent are deemed to be minor phrasing differences.  For example, the instant claims require “wherein the plurality of mass portions comprises a first set of mass portions including the at least one mass portion, a second set of mass portions, and a third set of mass portions, wherein the first set of mass portions is closer to the front portion than to the rear portion, wherein the second set of mass portions is closer to the toe portion than to the heel portion, and the third set of mass portions is closer to the heel portion than to the toe portion”.   The claims of the ‘336 patent include these features in a slightly different manner by reciting “a plurality of mass portions on the bottom portion located closer to the front portion than the rear portion”…” further comprising a first set of mass portions closer to the toe portion than the heel portion, and a second set of mass portions closer to the heel portion than the toe portion”.  Moreover, the instant claims recite “an upper portion” as well as “a lower portion” and “wherein the lower portion of the first interior cavity portion at least partially extends over at least one mass portion of the plurality of mass portions, and wherein the upper portion of the first interior cavity portion is located between the at least one mass portion and the face portion”.  Instead, the claims of the ’336 patent include these features using slightly different language such as “a first interior cavity portion comprising a first width above a neutral axis and a second width below the neutral axis, the second width being greater than the first width”… “the first interior cavity portion comprising an enlarged cavity portion below a neutral axis, the enlarged cavity portion having a depth greater than a maximum depth of the first interior cavity portion above the neutral axis”. 
More specific to claims 8-9 and 12-14, the claims of the ‘336 patent do not specify that the port is located on the bottom portion, although the claims do acknowledge that the port is connected to the first interior cavity and configured to receive the polymer material.  The selection of the location of a port to be used as a filling port for the polymer in the claimed invention of the ‘336 patent would simply have involved an obvious rearrangement in the location of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Locating the port on the bottom portion would have been discrete and would simply have been convenient, as this would have enabled the polymer material to be introduced into the interior cavity without forming a port in the face portion or the top portion, which may have created unsightly openings or compromised the integrity of the face portion or top portion. 
/
/
/
Claims 10-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,583,336 in view of Redman (USPN 5,518,243).  
As to claims 10-11, the claims of the ‘336 patent differ from the instant claims in that the claims of the ‘336 patent lack the now-claimed features of “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the first set of mass portions is made from a material having a greater density than a density of a material of the body portion” and “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the second set of mass portions is made from a material having a greater density than a density of a material of the body portion”.  Redman shows it to be old in the art to fabricate a shell portion of a wood-type club head from lightweight metal such as titanium or aluminum (i.e., col. 3, lines 45-48) and to construct mass portions or weights (15) from a material having a greater density than the density of the material that makes up the main body or shell portion.  Here, the weights (15) in Redman are made of heavy materials such as brass, lead, tungsten or steel (i.e., col. 4, lines 64-66).  In addition, Redman teaches that the size and materials used for the weights (15) may be varied to adjust the weight of the club head so as to provide optimal swing characteristics (i.e., col. 5, lines 1-14).  In view of the patent to Redman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘336 patent by constructing the claimed mass portions from a material having a higher density than the material of the body portion with there being a reasonable expectation of success that having higher density materials for the mass portions would have enabled the skilled artisan to place added mass lower on the sole so as to lower the center of gravity of the club head and enhance the overall performance of the golf club head. 
As to claims 15-20, the claimed invention of the ‘336 patent lacks “a shaft of a golf club having a first end and a second opposite end attached to a grip portion”, wherein the golf club head is attached to the first end of the shaft.  Here, Redman shows it to be old in the art to provide golf club head with a shaft (7) and grip (6) so that the club head may be swung in the usual manner to strike a golf ball.  In view of the patent to Redman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘336 patent by including a shaft having a grip portion at one end and configured to be attached to a golf club head at a second end thereof, the motivation being to present a complete golf club assembly that is ready to be used to strike a golf ball. 
As for the remaining limitations in claims 15-20, note that all of the remaining limitations of instant claims 15-20 are found in the claims of the ‘336 patent, including “golf club head comprising: a body portion having a toe portion, a heel portion, a top portion, a bottom portion, a rear portion”…”a neutral axis”…”a front portion, a face portion”… “wherein the first interior cavity portion is at least partially filled with a polymer material, the polymer material coupled to the face portion”…”a first set of mass portions”…”a second set of mass portions”…”the first interior cavity portion at least partially extends over (at least one mass portion) of the plurality of mass portions”… “the first interior cavity portion comprising an enlarged cavity portion below a neutral axis”…”wherein the first interior cavity portion is associated with a first volume, the second interior cavity portion is associated with a second volume, and the first volume is less than or equal to 50% of the second volume”… “wherein the cavity wall portion is less than or equal to 1.0 inch (25.4 millimeters) rearward from the face portion”.  Any differences between the instant claims 15-20 and the claims of the ‘336 patent are deemed to be minor phrasing differences.  For example, the instant claims require “wherein the plurality of mass portions comprises a first set of mass portions including the at least one mass portion, a second set of mass portions, and a third set of mass portions, wherein the first set of mass portions is closer to the front portion than to the rear portion, wherein the second set of mass portions is closer to the toe portion than to the heel portion, and the third set of mass portions is closer to the heel portion than to the toe portion”.   The claims of the ‘336 patent include these features in a slightly different manner by reciting “a plurality of mass portions on the bottom portion located closer to the front portion than the rear portion”…” further comprising a first set of mass portions closer to the toe portion than the heel portion, and a second set of mass portions closer to the heel portion than the toe portion”.  Moreover, the instant claims recite “an upper portion” as well as “a lower portion” and “wherein the lower portion of the first interior cavity portion at least partially extends over at least one mass portion of the plurality of mass portions, and wherein the upper portion of the first interior cavity portion is located between the at least one mass portion and the face portion”.  Instead, the claims of the ’336 patent include these features using slightly different language such as “a first interior cavity portion comprising a first width above a neutral axis and a second width below the neutral axis, the second width being greater than the first width”… “the first interior cavity portion comprising an enlarged cavity portion below a neutral axis, the enlarged cavity portion having a depth greater than a maximum depth of the first interior cavity portion above the neutral axis”. 

Claims 8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,335,645 in view of Redman (USPN 5,518,243) and also in view of Sun (USPN 5,219,408).
The claimed invention of the ‘645 patent lacks the features “wherein a distance from the port to the face portion is less than a distance from the port to the rear portion”, and “wherein at least a first mass portion of the plurality of mass portions is located inside the port to close the port, and wherein at least a second mass portion of the plurality of mass portions is located between the port and the rear portion” (claim 8); and also “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the first set of mass portions is made from a material having a greater density than a density of a material of the body portion” (claim 10); and also “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the second set of mass portions is made from a material having a greater density than a density of a material of the body portion” (claim 11).   
Redman shows it to be old in the art to fabricate a shell portion of a wood-type club head from lightweight metal such as titanium or aluminum (i.e., col. 3, lines 45-48) and to construct mass portions or weights (15) from a material having a greater density than the density of the material that makes up the main body or shell portion.  Here, the weights (15) in Redman are made of heavy materials such as brass, lead, tungsten or steel (i.e., col. 4, lines 64-66).  In addition, Redman teaches that the size and materials used for the weights (15) may be varied to adjust the weight of the club head so as to provide optimal swing characteristics (i.e., col. 5, lines 1-14).  In view of the patent to Redman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘645 patent by incorporating mass portions constructed from a material having a higher density than the material of the body portion with there being a reasonable expectation of success that having higher density materials for the mass portions would have enabled the skilled artisan to place added mass lower on the sole so as to lower the center of gravity of the club head and enhance the overall performance of the golf club head.  As such, an addition of mass portions to the claimed club head of the ‘645 patent would have enabled the skilled artisan to provide optimum swing flex characteristics, in accordance with the teachings in Redman.   
Regarding the claimed requirements for a first set of mass portions and a second set of mass portions and the location of each of a first mass portion and a second mass portion, note the further teaching in Redman, wherein Redman states “there are preferably between six to twenty apertures 14 which allow the golfer to add weight to any part of the of the back of the golf club head 21 on opposite sides of the ball striking surface 9 to fit the golfer’s swing characteristics. By rearranging the weights 15, the sweet spot or center of gravity may be adjusted toward the toe 18 or the heel 19 and also from the back of the club head toward the ball striking surface 9” (i.e., col. 4, lines 56-63).  Moreover, the reference to Sun includes guidance for including weight portions on the bottom portion of a club head such that the weight portions are located generally toward the front and peripheral portions of the club head for customizing the swing weight of the club head (i.e., Fig. 3 and col. 4, lines 48-53).  In view of the teachings in Redman and Sun, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘645 patent by selectively placing mass portions on the bottom portion in order to manipulate and customize the swing weight of the club head according to an individual golfer’s preference.  To have placed the weights, as taught by Redman and Sun, adjacent the front and rear portions of the bottom portion of the claimed device of the ‘645 patent such that at least a first mass portion of the plurality of mass portions is located inside the port to close the port and wherein at least a second mass portion of the plurality of mass portions is located between the port and the rear portion would simply have involved an obvious rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Desbiolles (USPN 5,106,094) in view of Redman (USPN 5,518,243) and also in view of Sun (USPN 5,219,408) and also in view of Wahl (USPN 8,088,025). 
As to claims 8, 10 and 11, Desbiolles shows a body having a toe portion, a heel portion, a top portion, a bottom portion, a rear portion and a front portion having a face portion shown collectively by Figs. 1 and 9.  See annotated Figs. 1 and 9, below:
    PNG
    media_image2.png
    380
    947
    media_image2.png
    Greyscale

Desbiolles further shows a first interior cavity (32) and a second interior cavity (31), as shown in Fig. 3.  The first interior cavity (32) may be filled with a polymer material (50).   
Desbiolles lacks the features  “a port on the bottom portion and connected to the first interior cavity portion”, along with “wherein a distance from the port to the face portion is less than a distance from the port to the rear portion”, and “wherein at least a first mass portion of the plurality of mass portions is located inside the port to close the port, and wherein at least a second mass portion of the plurality of mass portions is located between the port and the rear portion” (claim 8); and also “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the first set of mass portions is made from a material having a greater density than a density of a material of the body portion” (claim 10); and also “wherein the plurality of mass portions includes a first set of mass portions including the first mass portion and a second set of mass portions including the second mass portion, and wherein each mass portion of the second set of mass portions is made from a material having a greater density than a density of a material of the body portion” (claim 11).   
Wahl is cited to show that a port for filling an interior portion of a club head may be conveniently located anywhere on the club head body.  See col. 10, lines 41-60 in Wahl.  In view of the patent to Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to locate a port anywhere on the bottom portion of the club head in Desbiolles in order to provide a convenient location for filling the interior of the first interior cavity identified herein.  To have further placed the port on the bottom portion such that the port were to have been situated closer to the face portion than to the rear portion would simply have involved an obvious rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Redman shows it to be old in the art to fabricate a shell portion of a wood-type club head from lightweight metal such as titanium or aluminum (i.e., col. 3, lines 45-48) and to construct mass portions or weights (15) from a material having a greater density than the density of the material that makes up the main body or shell portion.  Here, the weights (15) in Redman are made of heavy materials such as brass, lead, tungsten or steel (i.e., col. 4, lines 64-66).  In addition, Redman teaches that the size and materials used for the weights (15) may be varied to adjust the weight of the club head so as to provide optimal swing characteristics (i.e., col. 5, lines 1-14).  In view of the patent to Redman, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Desbiolles by incorporating mass portions constructed from a material having a higher density than the material of the body portion with there being a reasonable expectation of success that having higher density materials for the mass portions would have enabled the skilled artisan to place added mass lower on the sole so as to lower the center of gravity of the club head and enhance the overall performance of the golf club head.  As such, an addition of mass portions to the Desbiolles club head would have enabled the skilled artisan to provide optimum swing flex characteristics, in accordance with the teachings in Redman.   
Regarding the claimed requirements for a first set of mass portions and a second set of mass portions and the location of each of a first mass portion and a second mass portion, note the further teaching in Redman, wherein Redman states “there are preferably between six to twenty apertures 14 which allow the golfer to add weight to any part of the of the back of the golf club head 21 on opposite sides of the ball striking surface 9 to fit the golfer’s swing characteristics. By rearranging the weights 15, the sweet spot or center of gravity may be adjusted toward the toe 18 or the heel 19 and also from the back of the club head toward the ball striking surface 9” (i.e., col. 4, lines 56-63).  Moreover, the reference to Sun includes guidance for including weight portions on the bottom portion of a club head such that the weight portions are located generally toward the front and peripheral portions of the club head for customizing the swing weight of the club head (i.e., Fig. 3 and col. 4, lines 48-53).  In view of the teachings in Redman and Sun, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Desbiolles by selectively placing mass portions on the bottom portion in order to manipulate and customize the swing weight of the club head according to an individual golfer’s preference.  To have placed the weights, as taught by Redman and Sun, adjacent the front and rear portions of the bottom portion in Desbiolles such that at least a first mass portion of the plurality of mass portions is located inside the port to close the port and wherein at least a second mass portion of the plurality of mass portions is located between the port and the rear portion would simply have involved an obvious rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show first and second interior cavities, of interest:
Fig. 1(c) in Nishitani;
Fig. 1 of Chikaraishi;
Fig. 1 in Chen (‘844);
Fig. 4 in O’Doherty;
Fig. 3 in Chen (‘813).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711